

Exhibit 10.2
EXECUTION VERSION
 


GUARANTY AND SECURITY AGREEMENT
 


This GUARANTY AND SECURITY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this "Agreement"), dated as of __________,
2012, among the Persons listed on the signature pages hereof as "Full Grantors"
or “Limited Grantor” and those additional entities that hereafter become parties
hereto by executing the form of Joinder attached hereto as Annex 1 (each, a
"Grantor" and collectively, the "Grantors"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association ("Wells Fargo"), in its capacity as
administrative agent for the Secured Parties (in such capacity, together with
its successors and assigns in such capacity, "Agent").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among Kronos Worldwide, Inc., as the borrower (the
"Borrower"), the lenders party thereto as "Lenders" (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a "Lender"), Agent, the Lenders have agreed to make certain financial
accommodations available to the Borrower from time to time pursuant to the terms
and conditions thereof; and
 
WHEREAS, Agent has agreed to act as agent for the benefit of the Secured Parties
in connection with the transactions contemplated by the Credit Agreement and
this Agreement;
 
WHEREAS, in order to induce the Lenders to enter into the Credit Agreement and
the other Loan Documents, to induce the Cash Management Banks to enter into the
Secured Cash Management Agreements and the Hedge Banks to enter into the Secured
Hedge Agreements, if any, and to induce the Lenders and each other applicable
Secured Party to make financial accommodations to the Borrower as provided for
in the Credit Agreement, the other Loan Documents, the Secured Cash Management
Agreements and the Secured Hedge Agreements, (a) each Grantor (other than the
Borrower) has agreed to guaranty the Guarantied Obligations, and (b) each
Grantor has agreed to grant to Agent, for the benefit of the Secured Parties, a
continuing security interest in and to the Collateral (or with respect to
Limited Grantor, the Limited Collateral) in order to secure the prompt and
complete payment, observance and performance of, among other things, the Secured
Obligations; and
 
WHEREAS, each Grantor (other than the Borrower) is a Subsidiary of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Lenders and each other applicable Secured Party.
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1. Definitions; Construction.
 
(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement.  Any terms (whether capitalized or lower case) used in
this Agreement that are defined in the Code shall be construed and defined as
set forth in the Code unless otherwise defined herein or in the Credit
Agreement; provided that to the extent that the Code is used to define any term
used herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.  In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:
 
(i) “ABL Collateral Agent” has the meaning specified in the Credit Agreement.
 
(ii) “ABL Collateral Agreement” means the guaranty and security agreements by
and among Kronos Canada, Inc., Borrower, Kronos Louisiana, Inc., Kronos (US),
Inc., and the ABL Collateral Agent.
 
(iii) “ABL Documents” means the ABL Facility, ABL Collateral Agreement and all
other instruments and agreements executed and delivered in connection therewith.
 
(iv) “ABL Obligations” means any obligations arising from the ABL Facility.
 
(v) “Account" means an account (as that term is defined in Article 9 of the
Code).
 
(vi) "Account Debtor" means an account debtor (as that term is defined in the
Code).
 
(vii) "Agent" has the meaning specified therefor in the preamble to this
Agreement.
 
(viii) “Agreement" has the meaning specified therefor in the preamble to this
Agreement.
 
(ix) "Books" means books and records (including each Grantor's Records
indicating, summarizing, or evidencing such Grantor's assets (including the
Collateral) or liabilities, each Grantor's Records relating to such Grantor's
business operations or financial condition, and each Grantor's goods or General
Intangibles related to such information).
 
(x) “Borrower" has the meaning specified therefor in the recitals to this
Agreement.
 
(xi) “CFC” means a controlled foreign corporation (as that term is defined in
the Internal Revenue Code).
 
 
 

--------------------------------------------------------------------------------

 
(xii) “Chattel Paper" means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.
 
(xiii) "Code" means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent's Security Interest on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term "Code" shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.
 
(xiv) "Collateral" has the meaning specified therefor in Section 3.  For the
avoidance of doubt, the use of the term “Collateral” with respect to Limited
Grantor shall be to the Limited Collateral.
 
(xv) "Control Agreement" shall mean a control agreement, in form and substance
reasonably acceptable to Agent, executed and delivered by the applicable
Grantor, Agent, and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account) and establishing
the Agent’s “control” (as defined in the Code) with respect to the applicable
Deposit Account or Securities Account.
 
(xvi) "Controlled Account" has the meaning specified therefor in Section 7(f) of
the ABL Collateral Agreement.
 
(xvii) "Controlled Account Agreements" means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, the ABL Collateral Agent
and one of the Controlled Account Banks.
 
(xviii) "Controlled Account Bank" has the meaning specified therefor in Section
7(f) of the ABL Collateral Agreement.
 
(xix) "Copyrights" means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith, (C) income,
license fees, royalties, damages, and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past, present, or
future infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor's rights corresponding
thereto throughout the world.
 
(xx) "Credit Agreement" has the meaning specified therefor in the recitals to
this Agreement.
 
(xxi) "Deposit Account" means a deposit account (as that term is defined in the
Code).
 
 
 

--------------------------------------------------------------------------------

 
(xxii) “Distributions” shall mean, collectively, with respect to each Grantor,
all dividends, cash, options, warrants, rights, instruments, distributions,
returns of capital or principal, income, interest, profits and other property,
interests (debt or equity) or proceeds, including as a result of a split,
revision, reclassification or other like change of the Pledged Securities, from
time to time received, receivable or otherwise distributed to such Grantor in
respect of or in exchange for any or all of the Pledged Securities or
Intercompany Notes.
 
(xxiii) "Foreclosed Grantor" has the meaning specified therefor in Section
2(i)(iv).
 
(xxiv) "General Intangibles" means general intangibles (as that term is defined
in the Code).
 
(xxv) "Grantor" and "Grantors" have the respective meanings specified therefor
in the preamble to this Agreement.
 
(xxvi) "Guarantied Obligations" means all of the Secured Obligations now or
hereafter existing, whether for principal, interest (including any interest that
accrues after the commencement of an Bankruptcy Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Bankruptcy Proceeding), fees, Lender Expenses (including any fees or expenses
that accrue after the commencement of an Bankruptcy Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Bankruptcy Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by any Secured Party in enforcing
any rights under the any of the Loan Documents, Secured Hedge Agreements and
Secured Cash Management Agreements.  Without limiting the generality of the
foregoing, Guarantied Obligations shall include all amounts that constitute part
of the Guarantied Obligations and would be owed by the Borrower to any Secured
Party but for the fact that they are unenforceable or not allowable, including
due to the existence of a bankruptcy, reorganization, other Bankruptcy
Proceeding or similar proceeding involving the Borrower or any Guarantor.
 
(xxvii) "Guarantor" means each Grantor other than the Borrower.
 
(xxviii) "Guaranty" means the guaranty set forth in Section 2 hereof.
 
(xxix) “Hedge Obligations” means all existing or future payment and other
obligations owing by any Grantor under any Secured Hedge Agreements.
 
(xxx) "Intellectual Property" means any and all Patents, Copyrights, Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, blueprints, drawings, data, customer lists, URLs
and domain names, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.
 
(xxxi)  “Intercompany Notes” shall mean (i) the intercompany note issued by
Kronos International, Inc. to the Borrower, in the form shown in Schedule 3, and
(ii) all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.
 
 
 

--------------------------------------------------------------------------------

 
(xxxii) "Inventory" means inventory (as that term is defined in the Code).
 
(xxxiii) "Investment Property" means any and all investment property (as that
term is defined in the Code) other than the Securities Collateral.
 
(xxxiv) "Joinder" means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.
 
(xxxv) “Lender Expenses” means those expenses set forth in Section 10.3 of the
Credit Agreement.
 
(xxxvi) “Limited Collateral” means all of Limited Grantor’s right, title and
interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located:  (a) 65% of the Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2) or any successor
regulation thereto) and (b) 100% of all other Capital Stock of Kronos Titan GmbH
(and any successor entity) and Kronos Denmark ApS (and any successor entity),
Distributions in connection with the foregoing, all Books evidencing, relating
to, or referring to any of the foregoing and all of the proceeds (as such term
is defined in the Code) and products, whether tangible or intangible, of any of
the foregoing.
 
(xxxvii) “Limited Grantor” means Kronos International, Inc., a Delaware
corporation.
 
(xxxviii) "Negotiable Collateral" means instruments, promissory notes, drafts
and documents (as each such term is defined in the Code).
 
(xxxix) "Patents" means patents and patent applications, including (A) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (B) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (C) the right to sue for past, present, and future infringements
thereof, and (D) all of each Grantor's rights corresponding thereto throughout
the world.
 
(xl) “Pledged Securities” shall mean, collectively, (i) (a) 100% of the Capital
Stock of Kronos Louisiana, Inc. (and any successor entity) and Kronos
International, Inc. (and any successor entity) and (b) (x) 65% of the Capital
Stock entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)
or any successor regulation thereto) and (y) 100% of all other Capital Stock of
Kronos Canada, Inc. (and any successor entity), Kronos Titan GmbH (and any
successor entity) and Kronos Denmark ApS (and any successor entity), and (ii)
all of the Capital Stock required to be pledged pursuant to Section 6.14 of the
Credit Agreement.
 
(xli) "Proceeds" has the meaning specified therefor in Section 3(n).
 
 
 

--------------------------------------------------------------------------------

 
(xlii) “Receivables” means all of the following now owned or hereafter arising
or acquired assets of any Grantor:  (a) all Accounts; (b) all amounts at any
time payable to any Grantor in respect of the sale or other disposition of any
Account; (c) all interest, fees, late charges, penalties, collection fees, and
other amounts due or to become due or otherwise payable in connection with any
Account; (d) all payment intangibles; and (e) all other contract rights, Chattel
Paper, instruments, or other forms of rights to payment, in each case arising
from the sale, lease, or other disposition of Inventory, the licensing of
Inventory, the rendition of services, or otherwise related to any Accounts or
Inventory of a Grantor (including, choses in action, causes of action, or other
rights and claims against carriers or shippers, rights to indemnification, and
identifiable proceeds thereof, casualty or similar types of insurance, in each
case relating to Collateral and identifiable proceeds thereof).
 
(xliii) "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
 
(xliv) "Securities Account" means a securities account (as that term is defined
in the Code).
 
(xlv) “Securities Collateral” shall mean, collectively, the Pledged Securities,
the Intercompany Notes, and the Distributions.
 
(xlvi) "Security Interest" has the meaning specified therefor in Section 3.
 
(xlvii) "Supporting Obligations" means supporting obligations (as such term is
defined in the Code).
 
(xlviii) "Trademarks" means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) all renewals thereof, (B) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (C) the right to sue for past, present and future
infringements and dilutions thereof, (D) the goodwill of each Grantor's business
symbolized by the foregoing or connected therewith, and (E) all of each
Grantor's rights corresponding thereto throughout the world.
 
(xlix) "URL" means "uniform resource locator," an internet web address.
 
 
 

--------------------------------------------------------------------------------

 
(b) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms "includes" and  "including" are not limiting, and the term
"or" has, except where otherwise indicated, the inclusive meaning represented by
the phrase "and/or."  The words "hereof," "herein," "hereby," "hereunder," and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein or in
the Credit Agreement).  The words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties.  Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations or the Guarantied
Obligations shall mean (i) the payment or repayment in full in immediately
available funds of (A) the principal amount of, and interest accrued with
respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Expenses that have
accrued regardless of whether demand has been made therefor, (C) all fees or
charges that have accrued hereunder or under any other Loan Document, (ii) the
receipt by Agent of cash collateral in order to secure any other contingent
Secured Obligations or Guarantied Obligations for which a claim or demand for
payment has been made at such time that are reasonably expected to result in any
loss, cost, damage or expense (including reasonable attorneys' fees and legal
expenses), such cash collateral to be in the lesser of the amount of the demand
or claim or such amount as Agent reasonably determines is appropriate to secure
such contingent Secured Obligations or Guarantied Obligations, and (iii) the
payment or repayment in full in immediately available funds of all other Secured
Obligations or Guarantied Obligations (as the case may be) (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Secured Hedge Agreements provided by Hedge Banks but only if the Secured Hedge
Agreement itself provides for termination or repayment of the Loan) other than
(A) unasserted contingent indemnification obligations and (B) Secured
Obligations under Secured Cash Management Agreements that are not then due and
owing (other than obligations under Secured Hedge Agreements specifically
provided in (iii) above.  Any reference herein to any Person shall be construed
to include such Person's successors and assigns.  Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.
 
(c) All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
 
2. Guaranty.
 
(a) In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Loans and the entering into of any Secured
Cash Management Agreement and any Secured Hedge Agreements and by virtue of the
financial accommodations to be made to the Borrower, each of the Guarantors,
jointly and severally, hereby unconditionally and irrevocably guarantees as a
primary obligor and not merely as a surety the full and prompt payment when due,
whether upon maturity, acceleration, or otherwise, of all of the Guarantied
Obligations.  If any or all of the Guarantied Obligations becomes due and
payable, each of the Guarantors, unconditionally and irrevocably, and without
the need for demand, protest, or any other notice or formality, promises to pay
such indebtedness to Agent, for the benefit of the Secured Parties, together
with any and all expenses (including Lender Expenses) that may be incurred by
any Secured Party in demanding, enforcing, or collecting any of the Guarantied
Obligations (including the enforcement of any collateral for such Guarantied
Obligations).  If claim is ever made upon any Secured Party for repayment or
recovery of any amount or amounts received in payment of or on account of any or
all of the Guarantied Obligations and any Secured Party repays all or part of
said amount by reason of any judgment, decree, or order of any court or
administrative body having jurisdiction over such payee or any of its property,
then and in each such event, each of the Guarantors agrees that any such
judgment, decree, order, settlement, or compromise shall be binding upon the
Guarantors, notwithstanding any revocation (or purported revocation) of this
Guaranty or other instrument evidencing any liability of any Grantor, and the
Guarantors shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.
 
 
 

--------------------------------------------------------------------------------

 
(b) Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of the Secured Parties, whether or not due or payable by any
Credit Party upon the occurrence of any of the events specified in
Section 8.1(i) or (j) of the Credit Agreement, and irrevocably and
unconditionally promises to pay such indebtedness to Agent, for the benefit of
the Secured Parties, without the requirement of demand, protest, or any other
notice or other formality, in lawful money of the United States.
 
(c) The liability of each of the Guarantors hereunder is primary, absolute, and
unconditional, and is independent of any security for or other guaranty of the
Guarantied Obligations, whether executed by any other Guarantor or by any other
Person, and the liability of each of the Guarantors hereunder shall not be
affected or impaired by (i) any payment on, or in reduction of, any such other
guaranty or undertaking, (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Grantor, (iii) any payment made to
Agent, or any other Secured Party on account of the Guarantied Obligations which
Agent or such other Secured Party repays to any Grantor pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, or (iv) any action or inaction by Agent or any other
Secured Party or (v) any invalidity, irregularity, avoidability, or
unenforceability of all or any part of the Guarantied Obligations or of any
security therefor.
 
(d) This Guaranty includes all present and future Guarantied Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guarantied Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guarantied Obligations after prior
Guarantied Obligations have been satisfied in whole or in part.  To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guarantied Obligations.  If such a revocation is effective
notwithstanding the foregoing waiver, each Guarantor acknowledges and agrees
that (i) no such revocation shall be effective until written notice thereof has
been received by Agent, (ii) no such revocation shall apply to any Guarantied
Obligations in existence on the date of receipt by Agent of such written notice
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof),
(iii) no such revocation shall apply to any Guarantied Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any Lender or any other Secured Party in existence on the
date of such revocation, (iv) no payment by any Guarantor, the Borrower, or from
any other source, prior to the date of Agent's receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by the Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder.  This Guaranty shall
be binding upon each Guarantor, its successors and assigns and inure to the
benefit of and be enforceable by Agent (for the benefit of the Secured Parties)
and its successors, transferees, or assigns.
 
 
 

--------------------------------------------------------------------------------

 
(e) The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection.  The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or Grantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or Grantor or any other Person and whether or not any other Guarantor
or Grantor or any other Person be joined in any such action or actions.  Any
payment by any Grantor or other circumstance which operates to toll any statute
of limitations as to any Grantor shall operate to toll the statute of
limitations as to each of the Guarantors.
 
(f) Each of the Guarantors authorizes Agent and the other Secured Parties,
without notice or demand, and without affecting or impairing its liability
hereunder, from time to time to, but in each case only in accordance with the
terms of the Credit Agreement and other Loan Documents:
 
(i) change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter:  (A) any of the
Guarantied Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon); or (B) any security
therefor or any liability incurred directly or indirectly in respect thereof,
and this Guaranty shall apply to the Guarantied Obligations as so changed,
extended, renewed, or altered;
 
(ii) take and hold security for the payment of the Guarantied Obligations and
sell, exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Guarantied Obligations (including any of the
obligations of all or any of the Guarantors under this Guaranty) incurred
directly or indirectly in respect thereof or hereof, or any offset on account
thereof;
 
(iii) exercise or refrain from exercising any rights against any Grantor;
 
(iv) release or substitute any one or more endorsers, Guarantors, any Grantor,
or other obligors;
 
(v) settle or compromise any of the Guarantied Obligations, any security
therefor, or any liability (including any of those of any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Grantor to its creditors;
 
 
 

--------------------------------------------------------------------------------

 
(vi) apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent or any other Secured Party regardless of
what liability or liabilities of such Grantor remain unpaid;
 
(vii) consent to or waive any breach of, or any act, omission, or default under,
this Agreement, any other Loan Document, any Secured Cash Management Agreement,
any Secured Hedge Agreement, or any of the instruments or agreements referred to
herein or therein, or otherwise amend, modify, or supplement this Agreement, any
other Loan Document, any Secured Cash Management Agreement, any Secured Hedge
Agreement, or any of such other instruments or agreements; or
 
(viii) take any other action that could, under otherwise applicable principles
of law, give rise to a legal or equitable discharge of one or more of the
Guarantors from all or part of its liabilities under this Guaranty.
 
(g) It is not necessary for Agent or any other Secured Party to inquire into the
capacity or powers of any of the Guarantors or the officers, directors, partners
or agents acting or purporting to act on their behalf, and any Guarantied
Obligations made or created in reliance upon the professed exercise of such
powers shall be Guaranteed hereunder.
 
(h) Each Guarantor jointly and severally guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender or any other Secured Party with respect thereto.  The obligations of each
Guarantor under this Guaranty are independent of the Guarantied Obligations, and
a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any other Guarantor or whether any other Guarantor is joined in
any such action or actions.  The liability of each Guarantor under this Guaranty
shall be absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defense it may now or hereafter have in any way relating
to, any or all of the following:
 
(i) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto against Borrower or another Guarantor;
 
(ii) any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guarantied Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guarantied Obligations resulting from the extension of
additional credit;
 
(iii) any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guarantied Obligations;
 
(iv) the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent or any of the
other Secured Parties;
 
 
 

--------------------------------------------------------------------------------

 
(v) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;
 
(vi) any right or defense arising by reason of any claim or defense based upon
an election of remedies by any Lender or any other Secured Party including any
defense based upon an impairment or elimination of such Guarantor's rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any other Grantor or any guarantors or sureties;
 
(vii) any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or
 
(viii) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or any other guarantor or surety.
 
(i) Waivers:
 
(i) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent or any other Secured
Party to (i) proceed against any other Grantor or any other Person, (ii) proceed
against or exhaust any security held from any other Grantor or any other Person,
or (iii) protect, secure, perfect, or insure any security interest or Lien on
any property subject thereto or exhaust any right to take any action against any
other Grantor, any other Person, or any collateral, or (iv) pursue any other
remedy in any Secured Party’s power whatsoever.  Each of the Guarantors waives
any defense based on or arising out of any defense of any Grantor or any other
Person, other than payment of the Guarantied Obligations to the extent of such
payment, based on or arising out of the disability of any Grantor or any other
Person, or the validity, legality, or unenforceability of the Guarantied
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Grantor other than payment of the Guarantied Obligations
to the extent of such payment.  During the continuance of an Event of Default,
Agent may, at the election of the Required Lenders, foreclose upon any
Collateral held by Agent by one or more judicial or nonjudicial sales or other
dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent or any other Secured Party may have against any
Grantor or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Guarantors hereunder except to
the extent the Guarantied Obligations have been paid.
 
(ii) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Guarantied Obligations or
other financial accommodations.  Each of the Guarantors waives notice of any
Default or Event of Default under any of the Loan Documents.  Each of the
Guarantors assumes all responsibility for being and keeping itself informed of
each Grantor's financial condition and assets and of all other circumstances
bearing upon the risk of nonpayment of the Guarantied Obligations and the
nature, scope, and extent of the risks which each of the Guarantors assumes and
incurs hereunder, and agrees that neither Agent nor any other Secured Party
shall have any duty to advise any of the Guarantors of information known to them
regarding such circumstances or risks.
 
 
 

--------------------------------------------------------------------------------

 
(iii) To the fullest extent permitted by applicable law, each Guarantor hereby
waives:  (A) any right to assert against any Secured Party, any defense (legal
or equitable), set-off, counterclaim, or claim which each Guarantor may now or
at any time hereafter have against the Borrower or any other party liable to any
Secured Party; (B) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (C) any right or defense arising by reason
of any claim or defense based upon an election of remedies by any Secured Party
including any defense based upon an impairment or elimination of such
Guarantor's rights of subrogation, reimbursement, contribution, or indemnity of
such Guarantor against the Borrower or other guarantors or sureties; and (D) the
benefit of any statute of limitations affecting Borrower’s or any other
Guarantor's liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor's
liability hereunder.
 
(iv) No Guarantor will exercise any rights that it may now or hereafter acquire
against any Grantor or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor's obligations under this
Guaranty, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Agent or any other Secured Party against any Grantor or any other
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including the right to take
or receive from any Grantor or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guarantied Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash.  If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Secured Parties, and
shall forthwith be paid to Agent to be credited and applied to the Guarantied
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Credit Agreement, or to be
held as Collateral for any Guarantied Obligations or other amounts payable under
this Guaranty thereafter arising.  Notwithstanding anything to the contrary
contained in this Guaranty, no Guarantor may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Grantor (the "Foreclosed Grantor"), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Capital
Stock of such Foreclosed Grantor whether pursuant to this Agreement or
otherwise.
 
(v) Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
3. Grant of Security.  Limited Grantor (with respect to the Limited Collateral
only) and each other Grantor (other than Limited Grantor) hereby unconditionally
grants, assigns, and pledges to Agent, for the benefit of the Secured Parties,
to secure the Secured Obligations, a continuing security interest (hereinafter
referred to as the "Security Interest") in all of such Grantor's right, title,
and interest in and to the following, whether now owned or hereafter acquired or
arising and wherever located (the "Collateral"):
 
(a) Securities Collateral;
 
(b) Accounts;
 
(c) Inventory;
 
(d) all of such Grantor's Instruments, Chattel Paper (including all tangible and
electronic Chattel Paper) and other contracts, in each case to and only to the
extent governing, evidencing, substituting for, arising from or constituting
proceeds of any Accounts, other Receivables, Inventory, or other Collateral;
 
(e) Deposit Accounts, money and Cash Equivalents in each case, to the extent
arising from or constituting proceeds of Accounts, other Receivables, Inventory,
or other Collateral;
 
(f) all contracts, documents of title, and other documents that evidence the
ownership of, right to receive or possess, or that otherwise relate to, any
Accounts, other Receivables, Inventory, or other Collateral, including
contracts, documents of title, and other documents that relate to the
acquisition of, or sale or other disposition of, any Inventory, and all
contracts, documents of title, or other documents that arise from or constitute
proceeds of Accounts, other Receivables, Inventory, or other Collateral;
 
(g) all guaranties, contracts of suretyship, insurance, letters of credit,
letter-of-credit rights, security and other credit enhancements (including
repurchase agreements), and Supporting Obligations, in each case in respect and
only in respect of the Accounts, other Receivables, Inventory, or other
Collateral, including (i) rights of stoppage in transit, replevin, repossession,
reclamation, and other rights and remedies of an unpaid vendor, and (ii)
deposits by and property of Account Debtors or other persons securing the
obligations of Account Debtors in respect of Accounts or other Receivables;
 
(h) all General Intangibles (other than Intellectual Property) to the extent
arising from or constituting proceeds of, any Accounts, other Receivables,
Inventory or other Collateral;
 
(i) other assets of such Grantor that now or hereafter come into the possession,
custody, or control of Agent (or its agent or designee) or any other Secured
Party to the extent arising from, relating to, or constituting proceeds of, any
Accounts, other Receivables, Inventory or other Collateral;
 
 
 

--------------------------------------------------------------------------------

 
(j) all Investment Property (including securities, whether certificated or
uncertificated, Securities Accounts, security entitlements, commodity contracts,
or commodity accounts) and all monies, credit balances, deposits, and other
property of any Grantor now or hereafter held, or received by, or in transit to,
Agent (or its agent or designee) or any other Secured Party, any bank,
securities intermediary, depository, or other institution from or for the
Account of any Grantor, whether for safekeeping, pledge, custody, transmission,
collection, or otherwise, in each case, to the extent arising from or
constituting proceeds of Accounts, other Receivables, Inventory, or other
Collateral;
 
(k) all claims under policies of casualty insurance and all proceeds of casualty
insurance, in each case, payable by reason of loss or damage to any, Accounts,
other Receivables, Inventory or other Collateral and all proceeds of casualty
insurance;
 
(l) to the extent not otherwise described above, all Receivables;
 
(m) all Books evidencing, relating to, or referring to any of the foregoing and
 
(n) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing (the "Proceeds").
 
4. Security for Secured Obligations.  The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to any Secured Party, but for the fact that they are unenforceable or not
allowable (in whole or in part) as a claim in an Bankruptcy Proceeding involving
any Grantor due to the existence of such Bankruptcy Proceeding.
 
5. Grantors Remain Liable.  Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other Secured Party of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under such contracts and agreements included in the Collateral, and (c) none of
the Secured Lenders shall have any obligation or liability under such contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
any Secured Party be obligated to perform any of the obligations or duties of
any Grantors thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents.
 
6. Representations and Warranties.  In order to induce Agent to enter into this
Agreement for the benefit of the Secured Parties, each Grantor makes the
following representations and warranties to the Secured Parties which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and such representations and warranties shall
survive the execution and delivery of this Agreement:
 
 
 

--------------------------------------------------------------------------------

 
(a) The name (within the meaning of Section 9-503 of the Code) and jurisdiction
of organization of each Grantor is set forth on Schedule 1 (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under the Loan Documents).
 
(b) The chief executive office of each Grantor is located at the address
indicated on Schedule 1 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Loan Documents).
 
(c) Each Grantor's tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 1 (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
the Loan Documents).
 
(d) Set forth on Schedule 2 (as such Schedule may be updated from time to time
and provided that Grantors comply with Section 10(c) hereof) is a listing of all
of Grantors' (other than the Limited Grantor’s) Deposit Accounts and Securities
Accounts, in each case that constitute Collateral, including, with respect to
each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the Deposit Accounts or Securities Accounts that
constitute Collateral maintained with such Person.
 
(e) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations.  Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor's name on Schedule 4.  Upon the making
of such filings and the taking of such actions, Agent shall have a first
priority perfected security interest in the Collateral of each Grantor to the
extent such security interest can be perfected by the filing of a financing
statement and the taking of such actions.  All action by any Grantor necessary
to protect and perfect such security interest on each item of Collateral has
been duly taken.
 
7. No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor.
 
8. Each Grantor represents and warrants that all of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable.  There is no amount or other obligation owing by any Grantor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Grantor’s status as a partner or a
member of any issuer of the Pledged Securities.
 
9. Delivery of Collateral Securities Collateral; Perfection of Uncertificated
Securities Collateral.
 
 
 

--------------------------------------------------------------------------------

 
(a) Each Grantor represents and warrants that all certificates, agreements or
instruments representing or evidencing the Securities Collateral in existence on
the date hereof have been delivered to the Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Agent has a perfected first priority security
interest therein.  Each Grantor hereby agrees that all certificates, agreements
or instruments representing or evidencing Securities Collateral acquired by such
Grantor after the date hereof shall promptly (but in any event within five days
after receipt thereof by such Grantor) be delivered to and held by or on behalf
of the Agent pursuant hereto.  All certificated Securities Collateral shall be
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Agent.  The Agent shall have the right,
at any time upon the occurrence and during the continuance of any Event of
Default, to endorse, assign or otherwise transfer to or to register in the name
of the Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder.  In addition, upon the occurrence
and during the continuance of an Event of Default, the Agent shall have the
right at any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
 
(b) Each Grantor represents and warrants that the Agent has a perfected first
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof.  Each Grantor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Grantor shall, to the extent
permitted by applicable law, (i) cause the issuer to execute and deliver to the
Agent an acknowledgment of the pledge of such Pledged Securities substantially
in the form of Exhibit 1 hereto or such other form that is reasonably
satisfactory to the Agent, (ii) if necessary or desirable to perfect a security
interest in such Pledged Securities, cause such pledge to be recorded on the
equityholder register or the books of the issuer, execute any customary pledge
forms or other documents necessary or appropriate to complete the pledge and
give the Agent the right to transfer such Pledged Securities under the terms
hereof, (iii) upon reasonable request by the Agent, provide to the Agent an
opinion of counsel, in form and substance reasonably satisfactory to the Agent,
confirming such pledge and perfection thereof, and (iv) after the occurrence and
during the continuance of any Event of Default, upon request by the Agent, (A)
cause the Organization Documents of each such issuer that is a Subsidiary of the
Borrower to be amended to provide that such Pledged Securities shall be treated
as “securities” for purposes of the UCC and (B) cause such Pledged Securities to
become certificated and delivered to the Agent in accordance with the provisions
of Section 11(a).
 
10. Covenants.  Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 26:
 
(a) Possession of Collateral.  In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of
$1,000,000 or more for all such Negotiable Collateral, Investment Property, or
Chattel Paper, the Grantors shall promptly (and in any event within five (5)
Business Days after acquisition thereof), notify Agent thereof, and if and to
the extent that perfection or priority of Agent's Security Interest is dependent
on or enhanced by possession, the applicable Grantor, promptly (and in any event
within five (5) Business Days) after request by Agent, shall execute such other
documents and instruments as shall be requested by Agent or, if applicable,
endorse and deliver physical possession of such Negotiable Collateral,
Investment Property, or Chattel Paper to Agent, together with such undated
powers (or other relevant document of transfer reasonably acceptable to Agent)
endorsed in blank as shall be requested by Agent, and shall do such other acts
or things deemed necessary or desirable by Agent to protect Agent's Security
Interest therein;
 
 
 

--------------------------------------------------------------------------------

 
(b) Chattel Paper.
 
(i) Promptly (and in any event within five (5) Business Days) after request by
Agent, each Grantor (other than Limited Grantor) shall take all steps reasonably
necessary to grant Agent control of all electronic Chattel Paper in accordance
with the Code and all "transferable records" as that term is defined in Section
16 of the Uniform Electronic Transaction Act and Section 201 of the federal
Electronic Signatures in Global and National Commerce Act as in effect in any
relevant jurisdiction, to the extent that such electronic Chattel Paper governs,
evidences, substitutes for, arises from or constitutes proceeds of any Accounts,
other Receivables, Inventory, or other Collateral and the aggregate value or
face amount of such electronic Chattel Paper equals or exceeds $1,000,000;
 
(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement) that govern, evidence, substitute for, arise from
or constitute proceeds of any Accounts, other Receivables, Inventory, or other
Collateral, promptly upon the request of Agent, such Chattel Paper and
instruments shall (if not marked with a legend in favor of ABL Collateral Agent
to the extent the ABL Facility is then outstanding and prior to the payment in
full of the ABL Facility as provided for in the ABL Intercreditor Agreement) be
marked with the following legend:  "This writing and the obligations evidenced
or secured hereby are subject to the Security Interest of Wells Fargo Bank,
National Association, as Agent for the benefit of the Secured Parties";
 
(c) Control Agreements.
 
(i) Except to the extent otherwise excused by clause (iii) below, each Grantor
(other than Limited Grantor) shall obtain an authenticated Control Agreement
(which may include a Controlled Account Agreement), from each bank maintaining a
Deposit Account or Securities Account for such Grantor in each case that
constitutes Collateral;
 
(ii) Except to the extent otherwise excused by clause (iii) below, each Grantor
(other than Limited Grantor) shall obtain an authenticated Control Agreement,
from each securities intermediary holding any financial assets to or for any
Grantor, or maintaining a Securities Account for such Grantor, in each case that
constitutes Collateral; and
 
(iii) Other than (i) an aggregate amount of not more than $500,000 at any one
time and (ii) amounts deposited into Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for any Grantor’s or its Subsidiaries’ employees, no Grantor (other than
Limited Grantor) will make, acquire, or permit to exist Investments, cash or
Cash Equivalents to be held on behalf of Grantor by a bank or securities
intermediary, in each case that would constitute Collateral unless Grantor and
the applicable bank or securities intermediary have entered into Control
Agreements with Agent governing such Collateral in order to perfect (and further
establish) Agent’s Security Interest in such Collateral.
 
 
 

--------------------------------------------------------------------------------

 
(d) Government Contracts.  Other than Accounts the aggregate value of which does
not at any one time exceed $1,000,000, if any Account arises out of a contract
or contracts with the United States of America or any department, agency, or
instrumentality thereof, Grantors (other than Limited Grantor) shall promptly
(and in any event within five (5) Business Days of the creation thereof) notify
Agent thereof and, promptly (and in any event within five (5) Business Days)
after request by Agent, execute any instruments or take any steps reasonably
required by Agent in order that all moneys due or to become due under such
contract or contracts shall be assigned to Agent, for the benefit of the Secured
Parties, and shall provide written notice thereof under the Assignment of Claims
Act or other applicable law;
 
(e) Transfers and Other Liens.  Grantors shall not (i) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the Credit
Agreement or any other Loan Document, or (ii) create or permit to exist any Lien
upon or with respect to any of the Collateral of any Grantor, except for
Permitted Liens.  The inclusion of Proceeds in the Collateral shall not be
deemed to constitute Agent's consent to any sale or other disposition of any of
the Collateral except as expressly permitted in this Agreement or the other Loan
Documents;
 
(f) Reserved.
 
(g) Name, Etc.  No Grantor will change its name, organizational identification
number, jurisdiction of organization or organizational identity; provided, that
Grantor may change its name upon at least five (5) Business Days prior written
notice to Agent of such change.
 
(h) ABL Agent.                      In the event any Grantor takes any action to
grant or perfect a Lien in favor of the ABL Collateral Agent in any assets
(other than granting “control” over any ABL Priority Collateral to the ABL
Collateral Agent including, without limitation, actions to perfect security
interests in Deposit Accounts, Chattel Paper, or Negotiable Collateral, in each
case that constitute ABL Priority Collateral), such Grantor, as applicable,
shall also take such action to grant or perfect a Lien in favor of the Agent to
secure the Secured Obligations.
 
11. Securities Collateral Provisions.
 
(a) Pledge of Additional Securities Collateral. Each Grantor shall, upon
obtaining any Securities Collateral of any person, accept the same in trust for
the benefit of the Agent and promptly (but in any event within five days after
receipt thereof) deliver to the Agent a pledge amendment, duly executed by such
Grantor, in form and substance reasonably satisfactory to Agent, and the
certificates and other documents required under Section 9(a) and Section 9(b)
hereof in respect of the additional Securities Collateral which are to be
pledged pursuant to this Agreement, and confirming the attachment of the Lien
hereby created on and in respect of such additional Securities Collateral.  Each
Grantor hereby authorizes the Agent to attach each Pledge Amendment to this
Agreement and agrees that all Securities Collateral listed on any Pledge
Amendment delivered to the Agent shall for all purposes hereunder be considered
Collateral.
 
 
 

--------------------------------------------------------------------------------

 
(b) Voting Rights; Distributions; etc.
 
(i) So long as no Event of Default shall have occurred and be continuing:
 
(A) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Grantor shall in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.
 
(B) Each Grantor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Agent to hold as
Collateral and shall, if received by any Grantor, be received in trust for the
benefit of the Agent, be segregated from the other property or funds of such
Grantor and be promptly (but in any event within five days after receipt
thereof) delivered to the Agent as Collateral in the same form as so received
(with any necessary endorsement).
 
(ii) So long as no Event of Default shall have occurred and be continuing, the
Agent shall be deemed without further action or formality to have granted to
each Grantor all necessary consents relating to voting rights and shall,
if necessary, upon written request of any Grantor and at the sole cost and
expense of the Grantors, from time to time execute and deliver (or cause to be
executed and delivered) to such Grantor all such instruments as such Grantor may
reasonably request in order to permit such Grantor to exercise the voting and
other rights which it is entitled to exercise pursuant to Section 11(b)(i)(A)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 11(b)(i)(B) hereof.
 
(iii) Upon the occurrence and during the continuance of any Event of Default:
 
(A) All rights of each Grantor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to
Section 11(b)(i)(A) hereof shall immediately cease, and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to exercise such voting and other consensual rights.
 
(B) All rights of each Grantor to receive Distributions which it would otherwise
be authorized to receive and retain pursuant to Section 11(b)(i)(B) hereof shall
immediately cease and all such rights shall thereupon become vested in the
Agent, which shall thereupon have the sole right to receive and hold as
Collateral such Distributions.
 
 
 

--------------------------------------------------------------------------------

 
(iv) Each Grantor shall, at its sole cost and expense, from time to time execute
and deliver to the Agent appropriate instruments as the Agent may request in
order to permit the Agent to exercise the voting and other rights which it may
be entitled to exercise pursuant to Section 11 (b)(iii)(A) hereof and to receive
all Distributions which it may be entitled to receive under
Section 11(b)(iii)(B) hereof.
 
(v) All Distributions which are received by any Grantor contrary to the
provisions of Section 11(b)(i)(B) hereof shall be received in trust for the
benefit of the Agent, shall be segregated from other funds of such Grantor and
shall immediately be paid over to the Agent as Collateral in the same form as so
received (with any necessary endorsement).
 
(c) Defaults, etc. Each Grantor hereby represents and warrants that (i) such
Grantor is not in default in the payment of any portion of any mandatory capital
contribution, if any, required to be made under any agreement to which such
Grantor is a party relating to the Pledged Securities pledged by it, and such
Grantor is not in violation of any other provisions of any such agreement to
which such Grantor is a party, or otherwise in default or violation thereunder,
(ii) no Securities Collateral pledged by such Grantor is subject to any defense,
offset or counterclaim, nor have any of the foregoing been asserted or alleged
against such Grantor by any person with respect thereto, and (iii) as of the
date hereof, there are no certificates, instruments, documents or other writings
(other than the Organization Documents and certificates representing such
Pledged Securities that have been delivered to the Agent) which evidence any
Pledged Securities of such Grantor.
 
(d) Certain Agreements of Grantors As Issuers and Holders of Capital Stock.
 
(i) In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.
 
(ii) In the case of each Grantor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Grantor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Agent or its
nominee and to the substitution of the Agent or its nominee as a substituted
partner, shareholder or member in such partnership, limited liability company or
other entity with all the rights, powers and duties of a general partner,
limited partner, shareholder or member, as the case may be.
 
12. Relation to Credit Agreement.  In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.
 
13. Further Assurances.
 
(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
 
(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.
 
(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral by any description which reasonably approximates
the description contained in this Agreement, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance.  Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.
 
(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor's rights under Section 9-509(d)(2) of
the Code.
 
14. Agent's Right to Perform Contracts, Exercise Rights, etc.  Upon the
occurrence and during the continuance of an Event of Default and in connection
with the enforcement of Agent’s rights hereunder, Agent (or its designee)
(a) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as such Grantor itself could,
and (b) shall have the right to request that any Capital Stock that is pledged
hereunder be registered in the name of Agent or any of its nominees.
 
15. Agent Appointed Attorney-in-Fact.  Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
 
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
 
(b) to receive and open all mail addressed to such Grantor (other than Limited
Grantor) and to notify postal authorities to change the address for the delivery
of mail to such Grantor to that of Agent;
 
(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper that constitute Collateral;
 
(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral; and
 
(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor (other than
Limited Grantor) in respect of any Account of such Grantor.
 
To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
 
16. Agent May Perform.  If any Grantor fails to perform any agreement contained
herein after written notice from Agent and a reasonable opportunity to cure as
reasonably determined by the Agent, Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors.
 
17. Agent's Duties.  The powers conferred on Agent hereunder are solely to
protect Agent's interest in the Collateral, for the benefit of the Secured
Parties, and shall not impose any duty upon Agent to exercise any such
powers.  Except for the safe custody of any Collateral in its actual possession
and the accounting for moneys actually received by it hereunder, Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral.  Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which Agent accords
its own property.
 
18. Collection of Accounts, General Intangibles and Negotiable Collateral.  At
any time upon the occurrence and during the continuance of an Event of Default
and in connection with the enforcement of Agent’s rights hereunder, Agent or
Agent's designee may (a) notify Account Debtors of any Grantor (other than
Limited Grantor) that the Accounts, General Intangibles, Chattel Paper or
Negotiable Collateral (in each case, that constitute Collateral) of such Grantor
have been assigned to Agent, for the benefit of the Secured Parties, or that
Agent has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral (in each case, that constitute Collateral)
of any Grantor (other than Limited Grantor) directly, and any collection costs
and expenses shall constitute part of such Grantor's Secured Obligations under
the Loan Documents.
 
19. Remedies.  Upon the occurrence and during the continuance of an Event of
Default:
 
 
 

--------------------------------------------------------------------------------

 
(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law.  Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent's
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable.  Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least ten (10) days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable "authenticated notification of disposition" within the
meaning of Section 9-611 of the Code.  Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given.  Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
 
(b) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor's Deposit
Accounts that constitute Collateral in which Agent's Security Interests are
perfected by control under Section 9-104 of the Code, instruct the bank
maintaining such Deposit Account for the applicable Grantor to pay the balance
of such Deposit Account to or for the benefit of Agent, and (ii) with respect to
any Grantor's Securities Accounts that constitute Collateral in which Agent's
Security Interests are perfected by control under Section 9-106 of the Code,
instruct the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.
 
(c) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement.   In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.
 
(d) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing.  Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.
 
 
 

--------------------------------------------------------------------------------

 
20. Remedies Cumulative.  Each right, power, and remedy of Agent or any other
Secured Party as provided for in this Agreement, the other Loan Documents, any
Secured Cash Management Agreement or any Secured Hedge Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents, any Secured
Cash Management Agreement or any Secured Hedge Agreement or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Agent or any other Secured Party, of any one or
more of such rights, powers, or remedies shall not preclude the simultaneous or
later exercise by Agent or such other Secured Party of any or all such other
rights, powers, or remedies.
 
21. Marshaling. Agent  shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent's rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
 
22. Indemnity and Expenses.
 
(a) Each Grantor agrees to indemnify Agent and the other Secured Parties from
and against all claims, lawsuits and liabilities (including reasonable
attorneys' fees) growing out of or resulting from this Agreement (including
enforcement of this Agreement) or any other Loan Document to which such Grantor
is a party, except claims, losses or liabilities resulting from the gross
negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent
jurisdiction.  This provision shall survive the termination of this Agreement
and the Credit Agreement and the repayment of the Secured Obligations.
 
(b) Grantors, jointly and severally, shall, upon demand, pay to Agent all the
Lenders Expenses which Agent may incur in connection with (i) the administration
of this Agreement, (ii) the custody, preservation, use or operation of, or, upon
an Event of Default, the sale of, collection from, or other realization upon,
any of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof.
 
23. Merger, Amendments; Etc.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of
any provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.  No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each Grantor to which such amendment
applies.
 
 
 

--------------------------------------------------------------------------------

 
24. Addresses for Notices.  All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement, or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other party.
 
25. Continuing Security Interest: Assignments under Credit Agreement.
 
(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Secured Obligations have
been paid in full in accordance with the provisions of the Credit Agreement,
(ii) be binding upon each Grantor, and their respective successors and assigns,
and (iii) inure to the benefit of, and be enforceable by, Agent, and its
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (iii), any Lender may, in accordance with the provisions of the
Credit Agreement, assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise.  Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement, the
Guaranty made and the Security Interest granted hereby shall terminate and all
rights to the Collateral shall revert to Grantors or any other Person entitled
thereto.  At such time, upon the Borrower's request and at Borrower’s sole cost
and expense, Agent will authorize the filing of appropriate termination
statements to terminate such Security Interest.  No transfer or renewal,
extension, assignment, or termination of this Agreement or of the Credit
Agreement, any other Loan Document, or any other instrument or document executed
and delivered by any Grantor to Agent nor any other loans made by any Lender to
the Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Agent, nor any
other act of the Secured Parties, or any of them, shall release any Grantor from
any obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement.  Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth.  A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.
 
(b) Each Grantor agrees that, if any payment made by any Grantor or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set,
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any Secured Party to such Grantor, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, (i) any Lien or
other Collateral securing such Grantor's liability hereunder shall have been
released or terminated by virtue of the foregoing clause (a), or (ii) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered, such Lien, other Collateral or provision shall be reinstated in
full force and effect and such prior release, termination, cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any Lien or other Collateral
securing such obligation or the amount of such payment.
 
 
 

--------------------------------------------------------------------------------

 
26. Survival.  All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instru­ments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Agent or any
other Secured Party may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid.
 
27. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
 
(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE
OF ILLINOIS; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL
OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND.  EACH GRANTOR AND AGENT WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 27(b).
 
 
 

--------------------------------------------------------------------------------

 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A "CLAIM").  EACH GRANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
 
(d) EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK AND
THE STATE OF ILLINOIS, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(e) NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE AGENT, ANY OTHER LENDER,
ISSUING LENDER, OR THE UNDERLYING ISSUER, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT,
OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR HEREBY
WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
28. New Subsidiaries.  Pursuant to Section 6.14 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Grantor are required to
enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1.  Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and Grantor hereunder with the same force and effect as
if originally named as a Guarantor and Grantor herein.  The execution and
delivery of any instrument adding an additional Guarantor or Grantor as a party
to this Agreement shall not require the consent of any Guarantor or Grantor
hereunder.  The rights and obligations of each Guarantor and Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor or Grantor hereunder.
 
29. Agent.  Each reference herein to any right granted to, benefit conferred
upon or power exercisable by the "Agent" shall be a reference to Agent, for the
benefit of the Secured Parties.
 
 
 

--------------------------------------------------------------------------------

 
30. Miscellaneous.
 
(a) This Agreement is a Loan Document.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other
jurisdiction.  Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
 
(c) Headings and numbers have been set forth herein for convenience
only.  Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.
 
(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any of the Lenders or any Grantor, whether under any rule of
construction or otherwise.  This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.
 
31. ABL Priority Collateral. Notwithstanding anything herein to the contrary,
prior to the Payment in Full of ABL Priority Debt (as defined in the
Intercreditor Agreement), the requirements of this Agreement to deliver or grant
control over ABL Priority Collateral to the Agent shall be deemed satisfied by
delivery of or granting control over such ABL Priority Collateral to the ABL
Collateral Agent as bailee for the Agent pursuant to the Intercreditor
Agreement.  The parties hereto acknowledge and agree that pursuant to the ABL
Documents, the Grantors may from time to time seek collateral access agreements
or landlord lien waiver agreements (collectively, the “ABL Collateral Access
Agreements”). To the extent any such ABL Collateral Access Agreement is being
sought in favor of the ABL Collateral Agent, the applicable Grantor shall,
subject to the cooperation of the Agent, use commercially reasonable efforts to
cause a substantially identical agreement to be executed in favor of the
Collateral Agent; provided, however, that if the terms of any such ABL
Collateral Access Agreements are not acceptable to the Agent, then the
applicable Grantor shall not be required to obtain such ABL Collateral Access
Agreements in favor of the Agent and the Grantor shall not be prevented from
obtaining any such ABL Collateral Access Agreements in favor of the ABL
Collateral Agent.
 
 
 

--------------------------------------------------------------------------------

 
32. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interests granted to the Agent pursuant to this Agreement
and the exercise of any right or remedy by the Agent hereunder, in each case,
with respect to the Collateral are subject to the limitations and provisions of
the Intercreditor Agreement.  In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement with respect to the
Collateral, the terms of the Intercreditor Agreement shall govern and control.
 
[signature pages follow]
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.
 


FULL GRANTORS:
KRONOS WORLDWIDE, INC.
 
 
By:                                                                                            
Name:                                                                                            
Title:                                                                                            



KRONOS LOUISIANA, INC.
 
 
By:                                                                                               
Name:                                                                                               
Title:                                                                                               



KRONOS (US), INC.
 
 
By:                                                                                               
Name:                                                                                                  
Title:                                                                                                    

LIMITED GRANTOR:
KRONOS INTERNATIONAL, INC.
 
 
By:                                                                                                    
Name:                                                                                                    
Title:                                                                                                    






[SIGNATURE PAGE TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 



AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
 
 
By:                                                                                                    
Name:                                                                                                    
Title:                                                                                                    






[SIGNATURE PAGE TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 


NAME; CHIEF EXECUTIVE OFFICE; TAX IDENTIFICATION NUMBERS AND ORGANIZATIONAL
NUMBERS
 


Legal Name1
Registered Organization
(Yes/No)
Organizational Number
Federal Taxpayer
Identification Number
Jurisdiction of Formation
Kronos International, Inc.
Yes
File No:  2182484
22-2949593
Delaware2
Kronos Louisiana, Inc.
Yes
File No:  22014957
76-0294961
Delaware
Kronos (US), Inc.
Yes
File No:  2087814
13-334636
Delaware
Kronos Worldwide, Inc.
Yes
File No:  2210471
76-0294959
Delaware



 
1 The business address for the chief executive office for each of Kronos
International, Inc., Kronos Louisiana, Inc., Kronos (US), Inc. and Kronos
Worldwide, Inc. is 5430 LBJ Freeway, Suite 1700, Dallas, Texas, 75240.
 
2 Kronos International, Inc. is also registered in the commercial register in
the local court in Cologne, North Rhine-Westphalia, Federal Republic of Germany.
 




 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 


DEPOSIT ACCOUNTS AND SECURITIES
ACCOUNTS                                                                                                
THAT CONSTITUTE COLLATERAL
 


 
OWNER
TYPE OF ACCOUNT
BANK OR INTERMEDIARY
ACCOUNT NUMBERS
Kronos Louisiana, Inc.
Master
US Bank
130103005133
       
Kronos (US), Inc.
Lockbox
Comerica Bank
1852261708
Kronos (US), Inc.
Investment
Comerica Bank
1080033299
Kronos (US), Inc.
Investment
JP Morgan
3241767000
Kronos (US), Inc.
Master
US Bank
130103005141
Kronos (US), Inc.
Accounts Payable
US Bank
130103009671
       
Kronos Worldwide, Inc.
Investment
Comerica Bank
1080034252
Kronos Worldwide, Inc.
Investment
JP Morgan
3241317004
Kronos Worldwide, Inc.
Master
US Bank
130103046889
               




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
 


FORM OF INTERCOMPANY NOTE
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
 


LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS
 


Grantor
Jurisdictions
Kronos International, Inc.
Delaware
Kronos Louisiana, Inc.
Delaware
Kronos (US), Inc.
Delaware
Kronos Worldwide, Inc.
Delaware




 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO GUARANTY AND SECURITY AGREEMENT
FORM OF JOINDER
 


Joinder No. ____ (this "Joinder"), dated as of ____________ 20___, to the
Guaranty and Security Agreement, dated as of ___________ __, 2012 (as amended,
restated, supplemented, or otherwise modified from time to time, the "Guaranty
and Security Agreement"), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, "Grantors" and each,
individually, a "Grantor") and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association ("Wells Fargo"), in its capacity as agent for the
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, "Agent").
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Credit Agreement dated as of ___________ __,
20__ (as amended, restated, supplemented, or otherwise modified from time to
time, the "Credit Agreement") by and among Kronos Worldwide, Inc., as the
borrower (the "Borrower"), the lenders party thereto as "Lenders" (such Lenders,
together with their respective successors and assigns in such capacity, each,
individually, a "Lender" and, collectively, the "Lenders"), and Agent, the
Lenders have agreed to make certain financial accommodations available to the
Borrower from time to time pursuant to the terms and conditions thereof; and
 
WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty and
Security Agreement or, if not defined therein, in the Credit Agreement, and this
Joinder shall be subject to the rules of construction set forth in Section 1(b)
of the Guaranty and Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis; and
 
WHEREAS, Grantors have entered into the Guaranty and Security Agreement in order
to induce the Secured Parties to make certain financial accommodations to the
Borrower as provided for in the Credit Agreement, the other Loan Documents, the
Secured Cash Management Agreements and the Secured Hedge Agreements; and
 
WHEREAS, pursuant to Section 6.14 of the Credit Agreement and Section 28 of the
Guaranty and Security Agreement, certain Subsidiaries of the Loan Parties, must
execute and deliver certain Loan Documents, including the Guarantor and Security
Agreement, and the joinder to the Guaranty and Security Agreement by the
undersigned new Grantor or Grantors (collectively, the "New Grantors") may be
accomplished by the execution of this Joinder in favor of Agent, for the benefit
of the Secured Parties; and
 
WHEREAS, each New Grantor (a) is a Subsidiary of the Borrower and, as such, will
benefit by virtue of the financial accommodations extended to the Borrower by
the Lenders and each other applicable Secured Party and (b) by becoming a
Grantor will benefit from certain rights granted to the Grantors pursuant to the
terms of the Loan Documents and the Secured Cash Management Agreements and the
Secured Hedge Agreements;
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:
 
1.           In accordance with Section 28 of the Guaranty and Security
Agreement, each New Grantor, by its signature below, becomes a "Grantor" and
"Guarantor" under the Guaranty and Security Agreement with the same force and
effect as if originally named therein as a "Grantor" and "Guarantor" and each
New Grantor hereby (a) agrees to all of the terms and provisions of the Guaranty
and Security Agreement applicable to it as a "Grantor" or "Guarantor" thereunder
and (b) represents and warrants that the representations and warranties made by
it as a "Grantor" or "Guarantor" thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof.  In furtherance
of the foregoing, each New Grantor hereby (a) jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations, and
(b) unconditionally grants, assigns, and pledges to Agent, for the benefit of
the Secured Parties, to secure the Secured Obligations, a continuing security
interest in and to all of such New Grantor's right, title and interest in and to
the Collateral.  Each reference to a "Grantor" or "Guarantor" in the Guaranty
and Security Agreement shall be deemed to include each New Grantor.  The
Guaranty and Security Agreement is incorporated herein by reference.
 
2.           Schedule 1, Name; Chief Executive Office; Tax Identification
Numbers and Organizational Numbers, Schedule 2, "Deposit Accounts and Securities
Accounts", Schedule 3, "Controlled Account Banks", and Schedule 4, "List of
Uniform Commercial Code Filing Jurisdictions" attached hereto supplement
Schedule 1, Schedule 2, Schedule 3, and Schedule 4 respectively, to the Guaranty
and Security Agreement and shall be deemed a part thereof for all purposes of
the Guaranty and Security Agreement.
 
3.           Each New Grantor authorizes Agent at any time and from time to time
to file, transmit, or communicate, as applicable, financing statements and
amendments thereto (i) describing the Collateral as "all personal property of
debtor" or "all assets of debtor" or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance.  Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Loan Documents.
 
4.           Each New Grantor represents and warrants to Agent and the other
Secured Parties, that this Joinder has been duly executed and delivered by such
New Grantor and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors' rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
 
 
 

--------------------------------------------------------------------------------

 
5.           This Joinder is a Loan Document.  This Joinder may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Joinder.  Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder.  Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.
 
6.           The Guaranty and Security Agreement, as supplemented hereby, shall
remain in full force and effect.
 
7.           THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF
LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 27
OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.
 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
and Security Agreement to be executed and delivered as of the day and year first
above written.
 
NEW GRANTOR:
[NAME OF NEW GRANTOR]
 
 
By:                                                                                                   
Name:                                                                                                    
Title:                                                                                                    




 



AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
 
 
By:                                                                                                    
Name:                                                                                                    
Title:                                                                                                    






[SIGNATURE PAGE TO JOINDER NO. ___ TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 




[SIGNATURE PAGE TO JOINDER NO. ___ TO SECURITY AGREEMENT]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
 
[Form of]
 


 
ISSUER’S ACKNOWLEDGMENT
 
The undersigned hereby (i) acknowledges receipt of the Guaranty and Security
Agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement),
dated as of [                         ], 2012, made by KRONOS WORLDWIDE, INC., a
Delaware Corporation (the “Borrower”), the Guarantors party thereto and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such capacity and
together with any successors in such capacity, the “Agent”), (ii) agrees
promptly to note on its books the security interests granted to the Agent and
confirmed under the Agreement, (iii) agrees that it will comply with
instructions of the Agent with respect to the applicable Securities Collateral
(including all Capital Stock of the undersigned) without further consent by the
applicable Grantor, (iv) agrees to notify the Agent upon obtaining knowledge of
any interest in favor of any person in the applicable Securities Collateral that
is adverse to the interest of the Agent therein and (v) waives any right or
requirement at any time hereafter to receive a copy of the Agreement in
connection with the registration of any Securities Collateral thereunder in the
name of the Agent or its nominee or the exercise of voting rights by the Agent
or its nominee.
 
[                                                          ]
 
 
By:
                  

 
 
 
Name:

 
 
 
Title:

 


 



